Case 8:20-cv-00887-JLS-JDE Document 22 Filed 03/29/21 Page 1 of 2 Page ID #:78




  1

  2

  3

  4

  5

  6

  7
                            UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
                                               Case No: 8:20-cv-00887-JLS-JDE
 10 ARIEL HALL-JONES , an Individual

 11                Plaintiffs,
                                                ORDER RE DISMISSAL
 12         v.

 13 MEDICREDIT, INC., a Missouri
      foreign stock corporation ,
 14

 15                Defendants.

 16         Based upon a review of the Stipulation by plaintiff Ariel Hall-Jones
 17 (“Plaintiff’) and defendant Medicredit, Inc. (“Defendant”) to dismiss Defendant with

 18 prejudice pursuant to Rule 41 or the Federal Rules of Civil Procedure, Defendant shall

 19 be dismissed with prejudice with each party to bear its own attorneys’ fees and costs.

 20
      IT IS SO ORDERED
 21
      Dated: March 29, 2021                __________________________________
 22
                                           HON. JOSEPHINE L. STATON
 23                                        UNITED STATES DISTRICT JUDGE
 24

 25

 26

 27

 28
                                             -1-
                                      ORDER RE DISMISSAL
Case 8:20-cv-00887-JLS-JDE Document 22 Filed 03/29/21 Page 2 of 2 Page ID #:79




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
